Title: To Thomas Jefferson from Anonymous, 4 April 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     Respected Friend,
                     —April 4, 1808—
                  
                  I entreat you to prepare to meet your God. For it will be but a short time before you must stand before his bar to answer for all the deeds done here below. And O may God grant that like the noble Earl, whose life I have sent you to peruse, you may become a sincere penitent before you leave the world. Farewell—
               